U.S. SECURITIES EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 2) Vocus Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 92858J108 (CUSIP Number) April 30, 2013 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed [X] Rule 13d-1(b) [ ]Rule 13d-1(c) [ ]Rule 13d-1(d) 1)Name of Reporting Person: Pioneer Global Asset Management S.p.A. (PGAM) 2)Check the Appropriate Box(a) if a Member of a Group (See Instructions)(b) 3)SEC Use Only 4)Citizenship of Place of OrganizationItaly Number of(5) Sole Voting Power Shares0 Beneficially Owned by Each Reporting(6) Shared Voting Power Person With13,764 [See Item 4 below.] (7) Sole Dispositive Power 0 (8) Shared Dispositive Power [See Item 4 below.] 9)Aggregate Amount Beneficially13,764 Owned by Each[See Item 4 below.] Reporting Person 10) Check if the aggregate Amount in Row (9) Exclude Certain Shares (See Instructions) 11) Percent of Class Represented By Amount in Row 9.0.1% 12) Type of Reporting Person (See Instructions)FI 1)Name of Reporting Person: Pioneer Investment Management, Inc. (PIM) 2)Check the Appropriate Box(a) if a Member of a Group (See Instructions)(b) 3)SEC Use Only 4)Citizenship of Place of OrganizationDelaware Number of(5) Sole Voting Power Shares0 Beneficially Owned by Each Reporting(6) Shared Voting Power Person With13,764 [See Item 4 below.] (7) Sole Dispositive Power 0 (8) Shared Dispositive Power [See Item 4 below.] 9)Aggregate Amount Beneficially13,764 Owned by Each[See Item 4 below.] Reporting Person 10) Check if the aggregate Amount in Row (9) Exclude Certain Shares (See Instructions) 11) Percent of Class Represented By Amount in Row 9.0.1% 12) Type of Reporting Person (See Instructions)IA Item 1(a)Name of Issuer. VOCUS INC Item 1(b)Address of Issuer's Principal Executive Offices: 4325 Forbes Blvd Lanham, MD 20706 Item 2(a)Name of Person Filing: PGAM and PIM Item 2(b)Address of Principal Business Office: The principal business office for PGAM is: Galleria San Carlo 6 Milan, Italy The principal business office for PIM is: 60 State Street Boston, MA 02109 Item 2(c)Citizenship: PGAM is organized under the laws of Italy. PIM is a corporation organized under the laws of the State of Delaware. Item 2(d)Title of Class of Securities: Common Stock Item 2(e)Cusip Number: 92858J108 Item 3The person filing this statement pursuant to Rule 13d-1(b) or 13d-2(b) is: PGAM is a parent holding company or control person in accordance with Section 240.13d-1(b)(1)(ii)(J). PIM is an investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(E). Item 4.Ownership. (a) Amount Beneficially Owned:** PGAM: 13,764 PIM:13,764 (b) Percent of Class: PGAM: 0.1% PIM:0.1% (c) Number of shares as to which such person has (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct vote:** PGAM: 13,764 PIM:13,764 (iii) Sole power to dispose or to direct disposition of: 0 (iv) Shared power to dispose or to direct disposition:** PGAM: 13,764 PIM:13,764 **Shares reported on this Schedule 13G (the Shares) are owned by (i) collective investment vehicles (Funds) advised by PIM and (ii) Funds advised by other advisors that are direct or indirect wholly owned subsidiaries of PGAM (Additional PGAM Subsidiaries).In their roles as investment manager or adviser to the Funds, PIM and the Additional PGAM Subsidiaries possess investment and/or voting control over the Shares. PIM is a direct subsidiary of PGAM. PGAM is a limited liability company and the holding company incorporating all of the Pioneer Investments asset management business(includingPIM, and the Additional PGAM Subsidiaries) and may therefore, be deemed to beneficially own the Shares. PGAM, PIM, and the Additional PGAM Subsidiaries disclaim beneficial ownership of the Shares except to the extent or their respective pecuniary interests therein, if any.The filing of this Schedule 13G shall not be construed as an admission that the Reporting Persons are the beneficial owners of the Shares for any other purposes than Section 13(d) of the Securities Exchange Act of 1934. In accordance with Securities and Exchange Commission Release No.34-39538 (January 12, 1998) (the "Release"), this filing reflects the securities that may be deemed to be beneficially owned by the Reporting Persons, each of which is a directly or indirectly owned subsidiary of Unicredit S.p.A. ("Unicredit").This filing does not reflect securities, if any, beneficially owned by Unicredit or any other subsidiaries of Unicredit whose ownership is disaggregated from that of the Reporting Persons in accordance with the Release. Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date Hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check here: X Item 6.Ownership of More than Five Percent on Behalf of Another Person. Inapplicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported On By the Parent Holding Company. See Item 4. Item 8.Identification and Classification of Members of the Group. Inapplicable. Item 9.Notice of Dissolution of the Group. Inapplicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. By signing below PGAM certifies that to the best of its knowledge and belief, the foreign regulatory scheme applicable to it as a sub-holding company for the assetmanagementdivision in the UniCreditBanking Group,the latter being regulatedby theBank of Italyand the CommissioneNazionale per le Societa`e la Borsa(CONSOB), issubstantially comparable to the regulatory scheme applicable to the functionally equivalent U.S. institution(s).PGAM also undertakes to furnish to the Commission staff, upon request, information that would otherwise be disclosed in a Schedule 13D. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 7, 2014 Pioneer Global Asset Management S.p.A By: /s/Sandro Pierri Name:Sandro Pierri Title:CEO; Head of Asset Management Division Pioneer Investment Management, Inc. By: /s/Jean M. Bradley Name:Jean M. Bradley Title:Chief Compliance Officer
